DETAILED ACTION
This office action is in response to Applicant’s submission filed on 17 December 2021.   
Claims 1-20 are pending.
Claims 1-20 are allowed.



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern, wherein the data stream comprises information associated with past transactions associated with an account of a user, current transactions associated with the account of the user, and scheduled transactions associated with the account of the user, identify a change in the data pattern of the data stream, wherein the change comprises the user accessing the account via an unrecognized user device; assess a fidelity of the data stream based on the change in the data pattern; determine an adaptation rate of the artificial intelligence learning engine to the data stream based on the fidelity of the data stream; and in response to identifying the change in the data pattern and based on the fidelity of the data stream and the adaptation rate of the artificial intelligence learning engine, reconfigure an architecture of the neural network to improve energy efficiency of hardware associated with operation of the neural network by: Appl. No.: 16/197,197 Amdt. Dated: December 17, 2021 Reply to Office Action of September 20, 2021 Page 13 of 28 calculating, based on the change in the data pattern of the data stream, a weight level of a neuron participating in the neural network and modifying a weight of the neuron based on the calculated weight level; calculating, based on the change in the data pattern of the data stream, a weight level of an edge within the neural network and modifying a weight of the edge based on the calculated weight level, or calculating, based on the change in the data pattern of the data stream, an ensemble”, in combination with the remaining elements and features of the claimed invention.
Independent claim 7 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern, wherein the data stream comprises information associated with past transactions associated with an account of a user, current transactions associated with the account of the user, and scheduled transactions associated with the account of the user: Appl. No.: 16/197,197 Amdt. Dated: December 17, 2021 Reply to Office Action of September 20, 2021 Page 15 of 28 identify a change in the data pattern of the data stream, wherein the change comprises the user accessing the account via an unrecognized user device: determine a response state of the artificial intelligence learning engine, the response state defining one or more neural network parameters for monitoring the data stream with the artificial intelligence learning engine; and in response to identifying the change in the data pattern and based on the response state, reconfigure an architecture of the neural network to improve energy efficiency of hardware associated with operation of the neural network by: calculating, based on the change in the data pattern of the data stream, a weight level of a neuron participating in the neural network and modifying a weight of the neuron based on the calculated weight level; calculating, based on the change in the data pattern of the data stream, a weight level of an edge within the neural network and modifying a weight of the edge based on the calculated weight level, or calculating, based on the change in the data pattern of the data stream, an ensemble level of an ensemble of the neural network and modifying the ensemble based on the calculated ensemble level”, in combination with the remaining elements and features of the claimed invention.
Independent claim 17 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern, wherein the data stream comprises information associated with past transactions associated with an account of a user, current transactions associated with the account of the user, and scheduled transactions associated with the account of the user; identify a change in the data pattern of the data stream, wherein the change comprises the user accessing the account via an unrecognized user device; assess a fidelity of the data stream based on the change in the data pattern; determine an adaptation rate of the artificial intelligence learning engine to the data stream based on the fidelity of the data stream; and in response to identifying the change in the data pattern and based on the fidelity of the data stream and the adaptation rate of the artificial intelligence learning engine, reconfigure an architecture of the neural network to improve energy efficiency of hardware associated with operation of the neural network by: Appl. No.: 16/197,197 Amdt. Dated: December 17, 2021 Reply to Office Action of September 20, 2021 Page 19 of 28 calculating, based on the change in the data pattern of the data stream, a weight level of a neuron participating in the neural network and modifying a weight of the neuron based on the calculated weight level; calculating, based on the change in the data pattern of the data stream, a weight level of an edge within the neural network and modifying a weight of the edge based on the calculated weight level, or calculating, based on the change in the data pattern of the data stream, an ensemble level of an ensemble of the neural network and modifying the ensemble based on the calculated ensemble level”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Lee, et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science+Business Media, LLC, 1991 [hereafter Lee] shows reconfigure neural network. However, Lee does not teach monitor user account transaction to determine fidelity of data and reconfigure neural network. 
Zhang et al., “On Momentum and Learning Rate of the Generalized ADLINE Neural Network for Time Varying System Identification”, International Symposium on Neural Networks – ISNN2009, pp.1002-1013 [hereafter Zhang] shows determining adaptation rate of neural network. However, Zhang does not teach monitor user account transaction to determine fidelity of data and reconfigure neural network. 
Andoni, et. al., US-PGPUB NO.2019/0130277A1 [hereafter Andoni] shows HW implementation of neural network. However, Adonai does not teach monitor 
Kanjilia, et. al., US-PATENT NO.10,373,249B2 [hereafter Kanjilia] shows monitoring user account transaction. However, Kanjilia does not teach monitor user account transaction to determine fidelity of data and reconfigure neural network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128